Case 19-12330-KG Doc107 Filed 11/26/19 Page 1 of 20

UNITED STATES BANKRUPTCY COURT

 

DISTRICT OF DELAWARE
In re: Chapter ||
Fleetwood Acquisition Corp., et al. Case No. 19-12330
Debtors.! Re: Docket Nos. 12 & 27

 

 

FINAL ORDER (I) AUTHORIZING USE
OF CASH COLLATERAL, (I) GRANTING ADEQUATE

PROTECTION, AND (iT) GRANTING RELATED RELIEF

Upon consideration of the Motion,” the above-captioned debtors and debtors-in-possession
(collectively, the ““Debtors”) requesting this Court’s authorization to use the cash collateral of
Fixtures Holdings, L.P. (solely in its capacity as lender and administrative agent under the

Prepetition Loan Documents, the “Prepetition Secured Lender”) and Brookside Mezzanine

 

Fund III, L.P. (solely in its capacity as participant under the Prepetition Loan Documents,
“Brookside,” and together with the Prepetition Secured Lender, the “Prepetition Secured
Parties”),’ pursuant to section 105, 361, 362, 363(c)(2), and 507 of the Bankruptcy Code,
Bankruptcy Rule 4001, and Local Rule 4001-2, pursuant to the budget attached to the Interim

Order (defined below) as Exhibit 1 (as modified, and together with any subsequent budget, in cach

 

' The Debtors in these chapter 1! cases, together with the last four digits of each Debtor's federal tax identification
number, are as follows: Fleetwood Acquisition Corp. (3051), Fleetwood Industries, Inc. d/b/a Fleetwood Fixtures
(7530), and High Country Millwork, Inc. (7294). The mailing address for the Debtors, solely for purposes of
notices and communications, is: 4076 Specialty Place, Longmont, Colorado 80504.

Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.

For the avoidance of doubt, for the purposes of this Order, the term Prepetition Secured Lender shail not melude
Fixtures Holdings, L.P. in its capacity as lender or successor in interest to that certain Amended and Restated
Subordinated Promissory Note, dated as of May 30, 2017 (as amended, restated, or otherwise modified from time

to time, the “Prepetition Promissory Note”).
For the avoidance of doubt, for the purposes of this Order, the term Prepetition Secured Parties shall not include
Brookside Mezzanine Fund Hl, L.P. in its capacity as lender with respect to that certain Term Loan Agreement,

dated as of September 19, 2014 (as amended, restated, or otherwise modified from time to time, the “Prepetition
Mezzanine Loan”).

LEGAL_US E# 1454026074

 
Case 19-12330-KG Doc107 Filed 11/26/19 Page 2 of 20

case as approved by the Prepetition Secured Lender pursuant to Paragraph 3{a) of this Order,
the “Budget”); and notice of the Motion being adequate and appropriate under the particular
circumstances; and the Court having held a hearing on November 5, 2019, to consider approval of

the Motion on an interim basis (the “Interim Hearing”); and the Court having entered that certain

  
    
 

Interim Order (1) Authorizing Use of Cash Collateral, (1) Granting A

a
Granting Related Relief [D.1. 27] (the “interim Order”), and ahearing-hevt

dequate Protection, and (UD
Wr

    

the relief requested in the Motion on a final basis (the “Final Hearing”); and upon consideration of
the First Day Declaration, the records of the Interim Hearing and the Final Hearing and all
proceedings had before the Court; and the Court having found and determined that (a) the relief
sought in the Motion is in the best interests of the Debtors’ estates, its creditors, and other parties
in interest and (b) the legal and factual bases set forth in the Motion establish just cause for the
relief granted herein; and any objections to the requested relief having been withdrawn or overruled
on the merits; and after due deliberation and sufficient cause appearing therefor,

THE COURT HEREBY FINDS THAT:

A. On November 4, 2019 (the “Petition Date”), the Debtors filed voluntary petitions
for relief under chapter 11 of the United States Bankruptcy Code. The Debtors are administering
these chapter 1! cases as debtors-in-possession pursuant to sections 1107 and 1108 of the
Bankruptey Code.

B. The Court has jurisdiction over the Debtors’ chapter 11 cases and this proceeding
under 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United
States District Court for the District of Delaware dated as of February 29, 2012. Determination of

the Motion constitutes a core proceeding as defined in 28 U.S.C. § 157(b)(2), and the Court may

 
Case 19-12330-KG Doc107 Filed 11/26/19 Page 3 of 20

enter an order consistent with Article IT] of the United States Constitution. Venue over this Motion
is proper under 28 U.S.C, §§ 1408 and 1409(a).
C. An official committee of unsecured creditors (the “Committee”) was appointed on
November 13, 2019. No chapter 11 trustee has been appointed in these chapter 11 cases.
D. At the Interim Hearing, the Court approved the Motion on an interim basis pursuant
to the Interim Order.
E. The Debtors admit, stipulate, and agree that as of the Petition Date:
i. the Debtors are truly and justly indebted and liable to the
Prepetition Secured Lender pursuant to that certain Revolving Credit and Term
Loan Agreement, by and among the Prepetition Secured Lender and the Debtors,
dated as of September !9, 2014 (as amended, restated, or otherwise modified from
time to time, the “Prepetition Credit, Agreement,” and together with ail other
documentation executed in connection therewith, including, without limitation, the

Prepetition Collateral Agreements and the Intercreditor Agreement (each as defined
below), the “Prepetition Loan Documents”);

 

il. there is at feast $51,259,427.04 in principal and interest outstanding
(together with any unpaid principal, interest, fees, charges, expenses, and
disbursements (including attorneys’ fees and related expenses and disbursements)
and other obligations owed to the Prepetition Secured Lender, whether contingent,
whenever arising, accrued, accruing, due, owing, or chargeable, including all
“Obligations” as defined and described in the Prepetition Credit Agreement,
collectively, the “Prepetition Secured Debt”) under the Prepetition Credit
Agreement due and owing to the Prepetition Secured Lender;

 

Hi. the Prepetition Secured Debt is secured with valid, binding,
enforceable, non-avoidable, properly perfected, first-priority liens (“Prepetition
Liens”) on substantially all assets of Debtors Fleetwood Acquisition Corp. and
High Country Millwork (together, the “Grantor Debtors”) (such assets, collectively,
the “Prepetition Collateral”) pursuant to that certain Security Agreement, that
certain Pledge Agreement, and that certain Patent, Trademark and Copyright
Security Agreement, each by and among the Prepetition Secured Lender (as
successor to Citizens Bank of Pennsylvania) and the Debtors, and each dated as of
September 19, 2014 (as amended, restated, or otherwise modified from time to
time, collectively, the “Prepetition Collateral Agreements”); provided, however,
that the Debtors do not stipulate to any fiens on the assets of Debtor Fleetwood
Industries, Inc.;

 
Case 19-12330-KG Doc107 Filed 11/26/19 Page 4 of 20

Iv. the Prepetition Liens have priority over any and all other liens on
the Prepetition Collateral, subject only to certain other liens otherwise explicitly
permitted by the Prepetition Loan Documents (to the extent any such permitted
liens were valid, binding, enforceable, properly perfected, non-avoidable, and
senior in priority to the Prepetition Liens as of the Petition Date, the “Prepetition
Permitted Liens”), and otherwise have priority over any and all other liens on the
Prepetition Collateral;

v. the senior priority of the Prepetition Secured Debt is dictated by that
certain Intercreditor Agreement, by and among the Debtors, the Prepetition Secured
Lender (as successor in interest to Citizens Bank of Pennsylvania), and Brookside
Mezzanine Fund III, L.P. (solely in its capacity as lender and administrative agent
under the Prepetition Mezzanine Loan, the “Prepetition Mezzanine Lender”), dated
as of September 19, 2014 (as amended, restated, or otherwise modified from time
to time, collectively, the “Intercreditor Agreement”), with respect to the priority of
the Prepetition Secured Debt vis-a-vis the Debtors’ mezzanine debt held by the
Prepetition Mezzanine Lender; provided, however, that the Debtors do not stipulate
to the validity, extent, amount, perfection, priority, or enforceability of the
mezzanine debt held by the Prepetition Mezzanine Lender;

vi. no offsets, challenges, objections, defenses, claims, or
counterclaims of any kind or nature to any of the Prepetition Liens or the Prepetition
Secured Debt exist, and no portion of the Prepetition Liens or the Prepetition
Secured Debt is subject to any challenge or defense including, without limitation,
avoidance, disallowance, disgorgement, recharacterization, or subordination
(whether equitable or otherwise) pursuant to the Bankruptcy Code or applicable
non-bankruptcy law;

vii. the Debtors and their estates have no claims, objections, challenges,
causes of action, or choses in action, including without limitation, avoidance claims
under chapter 5 of the Bankruptcy Code, against the Prepetition Secured Lender or
any of their respective affiliates, agents, attorneys, advisors, professionals, officers,
directors, or employees arising out of, based upon, or related to the Prepetition Loan
Documents;

viii. all cash and cash equivalents of the Grantor Debtors constitute
Prepetition Collateral or proceeds thereof and are “cash collateral” of the
Prepetition Secured Lender within the meaning of section 363(a) of the Bankruptcy
Code (the “Cash Collateral”); and

IX. the Debtors are in default under the Prepetition Loan Documents,
which default is continuing and is with respect to material obligations of the
Debtors thereunder.

PF. Subject only to Paragraph 8(e) of this Order, the Debtors, on their own behalf and

on behalf of their estates and any successors or assigns (including any chapter 7 or chapter 11
4

 
Case 19-12330-KG Doc107 Filed 11/26/19 Page 5 of 20

trustee or other representative appointed in any of these chapter I | cases), hereby unconditionally,
irrevocably, fully, and forever waive, release, and discharge the Prepetition Secured Lender, and
all of its respective affiliates, and all of the directors, officers, employees, attorneys,
representatives, agents, predecessors, successors, and assigns of the Prepetition Secured Lender
and such affiliates (collectively, the “Released Parties”) from any and all claims, counterclaims,
defenses, setoff rights, demands, actions, or causes of action (whether known or unknown, asserted
or unasserted, accrued or unaccrued, or fixed or contingent) arising out of or in any way relating
to any of the Prepetition Loan Documents, the Prepetition Secured Debt, and the Prepetition
Collateral to the extent arising on or prior to the date hereof, including, but not limited to, claims
or challenges under section 105 or chapter 5 of the Bankruptcy Code or similar provisions of
applicable state or federal law, any so-called “lender liability,” recharacterization, subordination,
avoidance, and any other claims or causes of action regarding the validity, priority, perfection, or
avoidability of liens or claims of the Prepetition Secured Lender.°

G, The Prepetition Secured Parties are entitled to adequate protection as set forth
herein pursuant to sections 361 and 363 of the Bankruptey Code for any decrease in the value of
their interests in the Prepetition Collateral from and after the Petition Date.

H. Subject to the terms and conditions set forth in this Order, the Prepetition Secured
Parties agree to consent to the entry of this Order. No finding of fact contained in this Order shall

or shall be construed to waive, impair, limit, or prejudice in any way the Prepetition Secured

 

For the avoidance of doubt, the stipulations contained in paragraph D and the waivers and releases in Paragraph E
shall not apply to (a) Fixtures Holdings, L.P in its capacity as lender or successor in interest to the Prepetition
Promissory Note; or (b) the Prepetition Mezzanine Lender in its capacity as lender with respect to the Prepetition
Mezzanine Loan.

 

 
Case 19-12330-KG Doc107 Filed 11/26/19 Page 6 of 20

Parties’ right to contest or object to any further or other use by the Debtors of the Cash Collateral
or other assets of the Debtors.

I. The terms of this Order and the use of Cash Collateral have been negotiated
extensively at arm’s length and in good faith between the Debtors and the Prepetition Secured
Parties.

J. Under the circumstances of this Case, this Order is a fair and reasonable response
to Debtors’ request for the Prepetition Secured Parties’ consent to the use of Cash Collateral, and
the entry of this Order is in the best interest of Debtors’ estate and its creditors. The Debtors have
a critical need to use the Cash Collateral on the terms set forth herein in order for the Debtors to
continue their efforts to preserve and maximize value for their estates and creditors.

K. Unless the relief set forth in this Order is granted, the Debtors’ estates and business
will be irreparably harmed. In particular, the Debtors require use of the Cash Collateral to, among
other things, pay basic expenses, such as payroll, professionals, and utilities. The use of the Cash
Collateral, in accordance with this Order, is therefore in the best interest of the Debtors’ estates,
their creditors, and all parties in interest.

L. The notice provided by the Debtors of the Motion, the Interim Hearing and the Final
Hearing on the Motion, and the entry of this Order satisfies the requirements of Bankruptcy Rules
2002, 4001(b) and (d), and 9014, Local Rule 9013-1(m), and sections 102(1) and 363 of the
Bankruptey Code and was otherwise sufficient and appropriate under the circumstances.

M. _ This Order constitutes findings of fact and conclusions of law under Bankruptcy

Rule 7052 and will take effect and be fully enforceable as of the Petition Date.

 
Case 19-12330-KG Doc107 Filed 11/26/19 Page 7 of 20

iT IS HEREBY ORDERED THAT:

1, The Motion is hereby granted on a final basis, subject to the terms and conditions
set forth in this Order.

2. The Debtors are authorized to use Cash Collateral in accordance with the Budget,
with a permitted variance described in Paragraph 3(a) of this Order, and otherwise pursuant to the
terms and conditions of this Order, through the earlier to occur of such dates (the “Termination
Date”): (a) the date that is five business days following receipt (via email, facsimile, or courier)
by the Debtors, Debtors’ counsel, the Office of the United States Trustee, and counsel to the
Committee of a notice of the continuing occurrence of a “Termination Event” (as defined in
Paragraph 6 of this Order) and that the Debtors’ use of Cash Collateral shall terminate immediately
pursuant to this Order, and such Termination Event remains uncured, or the Prepetition Secured
Lender has not explicitly waived such Termination Event in writing; (b) January 31, 2020 (or such
later date as agreed to in writing by the Prepetition Secured Lender); and (c) the effective date of
a plan of reorganization or liquidation for the Debtors. On the Termination Date, without further
order of or application or motion to the Court, and without restriction or restraint by any stay under
sections 105 or 362 of the Bankruptcy Code or otherwise, the Prepetition Secured Lender may
exercise any rights and remedies available to it under the Prepetition Loan Documents, this Order,
or applicable law against the Prepetition Collateral, any other assets of the Debtors, and the
Adequate Protection Collateral (as defined below), including entering onto the premises of the
Debtors in connection with an orderly liquidation of such collateral and exercising any rights and
remedies provided to the Prepetition Secured Lender under the Prepetition Loan Documents, or at

law or equity, in each case only except as expressly prohibited by this Court; provided, however,

 
Case 19-12330-KG Doc107 Filed 11/26/19 Page 8 of 20

that (x) the obligations of the Debtors and the rights of the Prepetition Secured Lender with respect
to all transactions that have occurred prior to the Termination Date shall remain unimpaired and
unaffected and (y) the Debtors and the Prepetition Secured Lender shall retain all of their
respective rights and remedies under the Bankruptcy Code except as otherwise explicitly provided
in this Paragraph 2 or elsewhere in this Order.

3, Subject to Paragraph 8(e) of this Order, as adequate protection for any use or
diminution in the value of the Prepetition Secured Parties’ interest in the Prepetition Collateral
(including the Cash Collateral):

(a) The Debtors (i) will comply with the Budget and shall not make any
disbursements other than pursuant to the Budget, subject to a weekly variance not to
exceed 15% of the budgeted amounts of total cash disbursements for such week by
category (including, but not limited to, the payment of fees or reimbursement of expenses
to Debtor professionals and Committee professionals) and in the aggregate; and (ii) will
deliver to the Prepetition Secured Lender, on the first business day of cach week, a weekly
variance report setting forth Budget-to-actual comparisons for the immediately prior week.
The Budget may be modified only with the prior written consent and approval of the
Prepetition Secured Lender—in its sole discretion and without further order of the Court—
or upon order of the Court as necessary. Each modified budget shail be filed with the
Court. The Debtors shall comply with all reporting requirements set forth in the Prepetition
Loan Documents and shall provide such other reports and information as the Prepetition
Secured Lender may reasonably request.

(b} Effective as of the Petition Date and in each case perfected without the
necessity of any recordation or other filing, or the execution by the Debtors, of security
agreements, control agreements, pledge agreements, financing statements, mortgages or
other similar documents, or by possession or control, the Grantor Debtors hereby grant the
following replacement and additional security interests and liens to the Prepetition Secured
Lender, subject only to the Carve Out (as defined herein) (all such liens and security
interests, the “Adequate Protection Liens”):

i. Liens Senior to Other Liens. <A valid, binding, continuing,
enforceable, fully perfected, first-priority senior priming security interest in, and
lien on, the Prepetition Collateral and all other of the Grantor Debtors’ now-owned
and hereafter-acquired real and personal property, assets, and rights of any kind or
nature, wherever located, including, without limitation, all prepetition and
postpetition property of the Grantor Debtors’ estates, and the proceeds, products,
offspring, rents, and profits thereof, whether arising from section 552(b) of the

8

 
Case 19-12330-KG Doc107 Filed 11/26/19 Page 9 of 20

Bankruptcy Code or otherwise, and all claims or causes of action or the proceeds
thereof to avoid a transfer of property (or an interest in property) or an obligation
incurred by the Grantor Debtors pursuant to any applicable section of the
Bankruptcy Code, including, without limitation, chapter 5 and section 724(a) of the
Bankruptcy Code (collectively, the “Senior Adequate Protection Collateral’). The
Adequate Protection Liens shall in all cases be senior to any other security interests
or liens, subject only to the Carve Out and valid, perfected, and enforceable
Prepetition Permitted Liens, if any, senior to the Prepetition Secured Lender’s liens
or security interests as of the Petition Date or to valid and unavoidable liens
permitted under the Prepetition Loan Documents and in existence immediately
prior to the Petition Date that are perfected subsequent to the Petition Date as
permitted by section 546(b) of the Bankruptcy Code.

ii. Liens Junior to Existing Liens. A valid, binding, continuing,
enforceable, fully perfected junior lien on and security interest in all prepetition and
postpetition property of the Grantor Debtors (other than the property described in
clause {i) of this Paragraph 3(b)) (the “Junior Adequate Protection Collateral,” and
together with the Senior Adequate Protection Collateral, the “Adequate Protection
Collateral”), whether now existing or hereafter acquired, subject to valid, perfected,
and unavoidable Prepetition Permitted Liens, if any, senior to the Prepetition
Secured Parties’ liens and security interests as of the Petition Date or valid and
unavoidable liens permitted under the Prepetition Loan Documents and in existence
immediately prior to the Petition Date that are perfected subsequent to the Petition
Date as permitted by section 546(b) of the Bankruptcy Code.

(c) Other than as set forth in this Order, the Adequate Protection Liens shal] not
be made subject to or pari passu with any lien or security interest heretofore or hereinafter
granted in any of the Grantor Debtors’ chapter 11 cases or any case of a Grantor Debtor
under chapter 7 of the Bankruptcy Code upon the conversion of such Grantor Debtor’s
chapter | 1 case (each, a “Successor Case”). The Adequate Protection Liens shall be subject
to Challenge (as defined herein) by the Committee in accordance with the terms of
Paragraph 8(e) of this Order. The Adequate Protection Liens shall be valid and enforceable
against any trustee or other estate representative appointed in any of these chapter 11 cases
or any Successor Case, upon the conversion of a Grantor Debtors’ chapter 11 case to a case
under chapter 7 of the Bankruptcy Code (or in any other Successor Case), and/or upon
dismissal of any of the Grantor Debtors’ chapter 11 cases or any Successor Case.

(d) | The Grantor Debtors hereby grant to the Prepetition Secured Lender, an
allowed superpriority administrative-expense claim against cach of the Grantor Debtors on
a joint and several basis with priority over any and all other administrative-expense claims
against the Grantor Debtors now existing or hereafter arising in these chapter 11 cases or
any Successor Case (subject only to the Carve Out (as defined below)), including all claims
of the kind specified under sections 503(b) and 507(b) of the Bankruptcy Code
(the “Adequate Protection Claims”), to the extent that other adequate protection granted to
the Prepetition Secured Lender does not adequately protect against any diminution of value
of the Prepetition Secured Lender’s interest in the Prepetition Collateral; and such

9

 
Case 19-12330-KG Doc107 Filed 11/26/19 Page 10 of 20

administrative-expense claim shall have recourse to and be payable from all prepetition
and postpetition property of the Grantor Debtors including, without limitation, the proceeds
or property recovered in respect of any avoidance actions.

(e) The Debtors shall maintain their cash-management arrangements in a
manner consistent with the final order granting the Debtors’ Motion for Entry of Interim
and Final Orders (1) Authorizing Continued Use of Cash Management System,
(I) Authorizing Continued Use of Existing Business Forms, (HI) Authorizing the
Continuation of Intercompany Transactions, (IV) Granting Administrative Priority Status
to Post-Petition Intercompany Transactions, (V) Authorizing Use of Prepetition Bank
Accounts and Certain Payment Methods, and (VI) Temporarily Suspending the
Requirements of 11 U.S.C. § 345(b) (the “Cash Management Motion”), entered or to be
entered substantially contemporancously herewith. The Debtors shall not use, sell, or lease
outside the ordinary course of business, or grant a lien on, any of their assets outside the
ordinary course of business, or seek authority of this Court to do any of the foregoing,
except as permitted by this Order, the Interim Order, or any of the Debtors’ “first-day” or
“second-day” orders, without the prior written consent of the Prepetition Secured Lender.
The Debtors shall comply with the covenants contained in the Prepetition Loan Documents
regarding the maintenance and insurance of the Prepetition Collateral. The Debtors shall
provide draft copies of all motions, applications, and other documents material to the
Prepetition Secured Lender or its rights or interests, the Prepetition Coilateral, or the
Adequate Protection Collateral that any Debtor intends to file with the Court to the
Prepetition Secured Lender’s counsel at least two business days before the date when the
applicable Debtor intends to file such motion, application, or other documents.

(f) The Debtors shall also pay indefeasibly in cash the following: (i) as soon
as is reasonably practicable, the reasonable professional fees, expenses, and disbursements
(including, but not limited to, the fees, expenses, and disbursements of counsel and other
consultants, including financial consultants and auditors) incurred by the Prepetition
Secured Parties pursuant to the Prepetition Loan Documents arising prior to the Petition
Date; and (ii) the reasonable and documented professional fees, expenses, and
disbursements (including, but not limited to, the fees, expenses, and disbursements of
counsel and other advisors) incurred by the Prepetition Secured Parties under the
Prepetition Loan Documents arising subsequent to the Petition Date; provided that the
payment of such fees, expenses, and disbursements (including, without limitation,
professional fees and expenses of Paul Hastings LLP and any other professionals or
advisors retained by or on behalf of the Prepetition Secured Parties) shall be made on, or
as soon as reasonably practicable after, the date that is ten business days after the receipt
by the Debtors, the United States Trustee, and the Committee (the “Review Period”) of
invoices thereof (the “Invoiced Fees”) (subject in all respects to applicable privilege or
work-product doctrines) and without the necessity of filing formal fee applications;
provided, however, that the Debtors, the United States Trustee, and the Committee may
dispute the payment of any portion of the Invoiced Fees (the “Disputed Invoiced Fees”) if,
within the Review Period, the Debtors, the United States Trustee, or the Committee file
with the Court a motion or other pleading (a “Disputed Fees Motion”), on at least five days’
prior written notice to the Prepetition Secured Parties of any hearing on the Disputed Fees

10

 

 
Case 19-12330-KG Doc107 Filed 11/26/19 Page 11 of 20

Motion, setting forth in detail the specific objections to the Disputed Invoiced Fees. in the
event the U.S, Trustee, the Committee, or the Debtors file a Disputed Fees Motion, the
applicable Disputed Invoiced Fees shall not be paid until resolution of such objection by
this Court; provided, however, that in the event such resolution does not occur before the
date that is 30 days after the filing of any such Disputed Invoice Motion, the Debtors shall
pay in full the Disputed Invoiced Fees as soon as is reasonably practicable, with the
objecting parties’ rights to object to such Disputed Invoiced Fees preserved pending
resolution of such objection, Ifno Disputed Fees Motion is filed during the Review Period,
the Debtors shall pay the applicable Invoiced Fees without the need for any formal
application and without further order of the Court within three business days following the
expiration of the Review Period and shall not be subject to any further review or challenge.
Claims against the Debtors arising from any nonpayment of amounts required to be paid
under this Paragraph 3(f) shall constitute Adequate Protection Claims. Notwithstanding
the foregoing, the Committee reserves the right to assert that, to the extent that any cash
payment of interest, fees, and expenses as adequate protection to the Prepetition Secured
Parties under this section is not allowed under section 506(b) of the Bankruptcy Code and
not allowed on any other basis, such payments may be recharacterized and applied as
payments of principal owed under the Prepetition Loan Documents.

4. The Prepetition Secured Parties reserve the right to file with the Court a motion to
seck additional adequate protection of its interests in any Debtor assets.

5. In connection with the sale or other disposition, whether under Bankruptcy Code
section 363 or section 1129 or otherwise, of all or any portion of the Prepetition Collateral or
Adequate Protection Collateral in which the Prepetition Secured Lender has an interest, pursuant
to section 363(k) of the Bankruptcy Code, the Prepetition Secured Lender shall have the right to
use the Prepetition Secured Debt or any part thereof to credit bid with respect to any bulk or
piecemeal sale of all or any portion of the Prepetition Collateral.

6. For purposes of this Order, a “Termination Event” shail mean:

(a) the entry by this Court of an order granting relief from the automatic stay
imposed by section 362 of the Bankruptcy Code to any entity other than the Prepetition Secured
Parties with respect to the Prepetition Collateral having a value of more than $20,000 in the

aggregate without the prior written consent of the Prepetition Secured Lender, which consent shall
not be unreasonably withheld;

(b) the filing of any motion or pleading by the Debtors: (i) to obtain financing
under section 364(c) or (d) of the Bankruptcy Code; (ii) to grant any lien other than as permitted
under the Prepetition Loan Documents upon or affecting any Prepetition Collateral or Adequate

11

 
Case 19-12330-KG Doc107 Filed 11/26/19 Page 12 of 20

Protection Collateral; (iii) except as explicitly provided herein, to use Cash Collateral under
section 363(c) of the Bankruptcy Code without the prior written consent of the Prepetition Secured
Lender; (iv) that seeks to prohibit the Prepetition Secured Lender from credit bidding on any or all
of the Debtors’ assets during the pendency of these chapter 11 cases; or (v) requesting any relief
materially adverse to the Prepetition Secured Lender or its rights and remedies hereunder or its
interest in any Prepetition Collateral or Adequate Protection Collateral;

(c) the (i) filing of any plan of reorganization or liquidation or disclosure
statement attendant thereto, or any direct or indirect amendment to such plan or disclosure
statement, to which the Prepetition Secured Lender does not consent or otherwise agree, in its sole
discretion, to the treatment of its claims and that does not contain a provision for irrevocable
repayment in full in cash of all of the Prepetition Secured Debt, (ii) entry of any order terminating
the Debtors’ exclusive right to file a plan of reorganization or liquidation, or (ili) expiration of the
Debtors’ exclusive right to file a plan of reorganization or liquidation;

(d) the entry of an order in any of these chapter 11 cases confirming a plan of
reorganization or liquidation that (i) is not acceptable to the Prepetition Secured Lender in its sole
discretion or (ii) does not contain a provision for irrevocable repayment in full in cash of all of the
Prepetition Secured Debt on or before the effective date of such plan;

(e) the allowance of any claim or claims under section 506(c) of the Bankruptcy
Code or otherwise against the Prepetition Secured Lender or any of the Prepetition Collateral or
Adequate Protection Collateral;

ee) the failure by the Debtors to make any payment required pursuant to this
Order when due;

(g) (i) the failure by the Debtors to deliver to the Prepetition Secured Lender
any of the documents or other information required to be delivered pursuant to this Order when
due or (ii) any such documents or other information contains a material misrepresentation;

(h} the failure by the Debtors to adhere to the Budget except, in each instance,
with respect to variances permitted pursuant to Paragraph 3(a) of this Order, in each case without
the written consent of the Prepetition Secured Lender;

{i) the filing by any Debtor, or any other party except as explicitly permitted
pursuant to Paragraph 8(e) of this Order, of any motion, pleading, application, or adversary
proceeding challenging the validity, enforceability, perfection, or priority of the liens securing the
Prepetition Secured Debt or asserting any other cause of action against and/or with respect to the
Prepetition Secured Debt, the Prepetition Collateral securing the Prepetition Secured Debt, or the
Prepetition Secured Lender, including payments made on account of the Prepetition Secured Debt
(or if the Debtors support any such motion, pleading, application, or adversary proceeding
commenced by any third party);

(j) the entry of an order, or filing of a motion by any of the Debtors seeking
entry of an order, reversing, staying, vacating or otherwise modifying in any material respect the
terms of this Order, any Prepetition Loan Documents, or any order approving the relief requested

12

 
Case 19-12330-KG Doc107 Filed 11/26/19 Page 13 of 20

in the Cash Management Motion, in each case without the written consent of the Prepetition
Secured Lender;

(k) the entry of an order avoiding, disgorging, or requiring repayment of any
portion of payments made by the Debtors to the Prepetition Secured Parties pursuant to this Order
or otherwise;

(i) the entry of an order in any of these chapter 1] cases granting any other
superpriority administrative claim or lien equal or superior to that of the Prepetition Secured
Parties without the prior written consent of the Prepetition Secured Lender;

(m) the violation by any Debtor of the terms of this Order;

(n) any material damage to or loss of the Debtors’ assets or any disruption of
material business of the Debtors;

(0) the entry of an order, or filing of a motion by any of the Debtors seeking
entry of an order, converting any of the Debtors’ chapter [1 cases to a case under chapter 7 of the
Bankruptcy Code or terminating the authority of any Debtor to operate its business; or

(p) the appointment of a trustee or examiner in any of the Debtors’
chapter 11 cases.

7. Carve Out.
(a) Notwithstanding anything to the contrary, the liens on the Prepetition
Collateral will be subject to the right of payment of the following expenses (collectively,
the “Carve Out”):

i, to the extent allowed at any time by the Court, but subject in all
respects to the aggregate amounts set forth in the current Budget® attached to the
Interim Order, all accrued and unpaid fees, disbursements, costs, and expenses
incurred by professionals or professional firms retained by the Debtor (the “Debtor
Professionals”) or retained by the Committee (the “Committee Professionals,” and
together with the Debtor Professionals, collectively, the “Chapter_11
Professionals”), through the date of service by the Prepetition Secured Lender, of a
written notice delivered by the Prepetition Secured Lender to the Debtor, its
counsel, the United States Trustee, and lead counsel to the Committee, which notice
may be delivered at any time following the occurrence of any Termination Event
(the “Carve Out Trigger Notice”), up to the date of service of the Carve Out Trigger

 

For the avoidance of doubt, to the extent the budgeted amounts for the Chapter 11 Professionals for any Budget
period exceed the actual fees and expenses incurred by such Chapter 11 Professionals, the excess may be carried
forward to a later Budget period or backwards to prior Budget periods to be applied to any fees or expenses that
exceeded such budgeted amounts for such prior or later periods.

13

 
Case 19-12330-KG Doc107 Filed 11/26/19 Page 14 of 20

Notice and as limited by the amounts for each Chapter 11 Professional as set forth
in the Budget, Jess the amount of prepetition retainers received by such Chapter 1! 1
Professionals and not previously applied to fees and expenses (the “Pre-Trigger-
Notice Accrued Fees”); and

ii. all fees required to be paid to the Clerk of the Court and to the Office
of the United States Trustee under section 1930(a) of title 28 of the United States
Code, plus interest at the statutory rate.

(b) Carve Out Terms, The Carve Out shall not exceed, in an aggregate amount:
(i) for the Debtor and Committee Professionals, (A) their respective Pre-Trigger-Notice Accrued
Fees and (B) $70,000.00 for fees and expenses accruing after service of the Carve Out Trigger
Notice (the “Carve Out Cap”) less the amount of prepetition retainers received by such Chapter It
Professionals and not applied to the fees, disbursements, costs, and expenses set forth in clause
(a)(i) above; and (ii) the fees set forth in clause (a)(i) above. The Carve Out Cap shall be reduced
on a dollar-for-dollar basis by any payments of fees or expenses of the Debtor Professionals or
Committee Professionals, respectively, made after delivery of the Carve Out Trigger Notice in
respect of fees and expenses incurred after delivery of the Carve Out Trigger Notice.

(c) Carve Out Usage. No portion of the Carve Out and no Prepetition Collateral
(or proceeds thereof) may be used to pay any fees or expenses incurred by any entity, including
the Debtor, the Committee, or the Debtor Professionals, in connection with (i) claims or causes of
action adverse to the Prepetition Secured Lender’s interest in the Prepetition Collateral, including
without limitation (A) preventing, hindering, or delaying the Prepetition Secured Lender’s
enforcement or realization upon any of the Prepetition Collateral once a Carve Out Trigger Notice
has been received, (B) using or seeking to use Cash Collateral or incurring indebtedness in
violation of the terms hereof, or selling any Prepetition Collateral without the consent of the
Prepetition Secured Lender (unless sale(s) of Prepetition Collateral is less than $20,000 in the

aggregate), or (C) objecting to or contesting in any manner, or in raising any defenses to, the

14

 
Case 19-12330-KG Doc107 Filed 11/26/19 Page 15 of 20

validity, extent, amount, perfection, priority, or enforceability of the Prepetition Secured Debt or
any liens or security interests with respect thereto or any other rights or interest of the Prepetition
Secured Parties, or in asserting any claims or causes of action, including, without limitation, any
actions under chapter 5 of the Bankruptcy Code, against any of the Prepetition Secured Parties
(any such claim, a “Challenge”); provided, however, that up to $25,000 of the Carve Out may be
used to pay fees and expenses incurred by the Committee Professionals in connection with the
investigation of the Prepetition Credit Agreement and the liens on and security interests in the
Prepetition Collateral; (ii) directly or indirectly, voluntarily purchasing, redeeming, defeasing, or
prepaying any principal of, premium, if any, interest, or other amount payable in respect of any
indebtedness prior to its scheduled maturity, other than the Prepetition Secured Debt and
obligations authorized under the Debtors’ “first-day” or “second-day” orders; (ii) making any
distribution under a plan of reorganization or liquidation in any of the Debtors’ chapter 11 cases;
provided that nothing in this clause (iii) shall modify the requirements of section 1129 of the
Bankruptcy Code; (iv) making any payment in settlement of any claim, action, or proceeding,
before any court, arbitrator, or other governmental body without the prior written consent of the
Prepetition Secured Lender, unless otherwise ordered by this Court; (v) paying any fees or similar
amounts to any person who has proposed or may propose to purchase interests in the Debtors
without the prior written consent of the Prepetition Secured Lender; (vi) using or secking to use
any insurance proceeds constituting Prepetition Collateral or Adequate Protection Collateral
without the consent of the Prepetition Secured Lender; (vii) incurring indebtedness outside the
ordinary course of business without the prior consent of the Prepetition Secured Lender, except as
permitted under the Prepetition Loan Documents; or (viii) financing in any way any action, suit,

arbitration, proceeding, application, motion, objection, defense, or other litigation of any type (A)

{5

 
Case 19-12330-KG Doc107 Filed 11/26/19 Page 16 of 20

objecting to or challenging in any way the claims, liens, rights, or interests held by or on behalf of
the Prepetition Secured Parties (whether held as of the Petition Date or before or after thereto) or
the validity, extent, amount, perfection, priority, or enforceability of any of the Prepetition Secured
Debt, Prepetition Liens, Adequate Protection Liens or (B) asserting, commencing, or prosecuting
any claims or causes of action whatsoever, including, without limitation, any actions under
chapter 5 of the Bankruptcy Code, against the Prepetition Secured Parties (including of its
participants, agents, employees, attorneys, or consultants), in each case except directly in
connection with a Challenge otherwise explicitly permitted by this Paragraph 7(c) and
Paragraph 8(c) of this Order.

(d) Each of the provisions in this Paragraph 7, to the extent it allows for the use
of Cash Collateral to make payment to Chapter | | Professionals, shall expire upon the Termination
Date, but the accrued and unpaid fees and amounts subject to the Carve Out shall be permitted to
be paid from Cash Collateral, subject to the Carve Out Cap, to the extent approved by the Court
and consistent with the Budget, and the Prepetition Secured Parties reserve the right to object to
any provisions related to the payment of administrative expenses that may be sought for any period
after the Termination Date.

8. General Relief.

(a) To the extent there exists any conflict among the Motion, the Prepetition
Loan Documents, the Interim Order, and the terms of this Order, this Order shall govern and
control.

(b) The automatic stay under section 362 of the Bankruptcy Code is hereby

modified to the extent necessary to effectuate the provisions of this Order.

16

 
Case 19-12330-KG Doc107 Filed 11/26/19 Page 17 of 20

(c) The Prepetition Secured Lender will not be deemed to have suspended or
waived any of its rights or remedies under this Order, the Prepetition Loan Documents, the
Bankruptcy Code, or applicable nonbankruptcy law unless such suspension or waiver is hereafter
made in writing, signed by a duly authorized officer or agent of the Prepetition Secured Lender
and directed to the Debtors. No failure of the Prepetition Secured Lender to require strict
performance by the Debtors (or by any Trustee (as defined below)) of any provision of this Order
will waive, affect, or diminish any right of the Prepetition Secured Lender thereafter to demand
strict compliance and performance therewith, and no delay on the part of the Prepetition Secured
Lender in the exercise of any right or remedy under this Order, the Prepetition Loan Documents,
or applicable nonbankruptcy law will preclude the exercise of any right or remedy. Further, this
Order does not constitute a waiver by the Prepetition Secured Lender or any of its rights under the
Prepetition Loan Documents, the Bankruptcy Code, or applicable nonbankruptcy law, including,
without limitation, the Prepetition Secured Parties’ right to later assert (a) that any of their interests
in the Prepetition Collateral lack adequate protection within the meaning of Bankruptcy Code
sections 362(d) or 363(e) or any other provision thereof or (b) a claim under section 507(b) of the
Bankruptcy Code.

(d) Subject to Paragraph 8(e) of this Order, as adequate protection and further
consideration for permitting the use of Cash Collateral or in exercising any rights or remedies
pursuant to this Order, the Prepetition Secured Lender shall not have any liability for any claims
arising from the prepetition or postpetition activities of the Debtors or their affiliates.

(ec) This Order and the findings of fact set forth in Paragraphs A—M hereof is
binding on all parties in interest in these chapter 11 cases and their respective successors and

assigns, including, without limitation, any subsequently appointed chapter 11 or chapter 7 trustee

17

 
Case 19-12330-KG Doc107 Filed 11/26/19 Page 18 of 20

of a Grantor Debtor (“Trustee”), except that a party in interest (other than a Debtor, but including
the Committee and a Trustee, if any) may commence a Challenge (i) no later than 60 days after
formation of the Committee or (ii) in the case of any other party in interest other than the
Committee, no later than 75 days after the entry of the Interim Order ((x) and (y} together, the
“Challenge Period”) and, in either (i) or (ii), this Court rules in favor of the Challenge. If this
Order does not become a final nonappealable order or if any of the provisions of this Order are
hereafter modified, amended, vacated, or stayed by any subsequent order of this Court or any other
court, such termination or subsequent order shall not affect the priority, validity, enforceability, or
effectiveness of any lien, security interest, or other benefit or claim authorized hereby with respect
to Cash Collateral used prior to the effective date of such termination or subsequent order. All
such liens, security interests, claims, and other benefits will be governed in all respects by the
original provisions of this Order.

(f) If the Grantor Debtors, any Trustee, any examiner with enlarged powers,
any responsible officer, or any other estate representative subsequently appointed in any of these
chapter 11 cases or any Successor Case shall obtain credit or incur debt pursuant to section 364(d)
of the Bankruptcy Code at any time prior to the repayment in full of the Prepetition Secured Debt,
including subsequent to the confirmation of any plan or reorganization or liquidation with respect
to any of the Grantor Debtors and their estates, then all the cash proceeds derived from such credit
or debt shall immediately be turned over to the Prepetition Secured Lender until all Prepetition
Secured Debt is irrevocably paid in full.

(gz) Except as otherwise explicitly provided for herein, this Order does not
create any rights for the bencfit of any third party, creditor, equity holders, or any direct, indirect,

or incidental beneficiary.

18

 
Case 19-12330-KG Doc107 Filed 11/26/19 Page 19 of 20

(h) Upon entry of this Order, as a result of the Prepetition Secured Parties’
agreement to consent to the use of Cash Collateral in accordance with the Budget and to
subordinate the Adequate Protection Claims and the Adequate Protection Liens to the Carve Out,
the Prepetition Secured Lender shall be deemed to have received a waiver of (a) the equitable
doctrine of “marshaling” or any other similar doctrine with respect to the Adequate Protection
Collateral, (b) any “equities of the case” exception under section 552(b) of the Bankruptcy Code
with respect to proceeds, products, offspring, or profits of any of the Prepetition Collateral, and
(c) the provisions of section 506(c) of the Bankruptcy Code; and no costs or expenses of
administration that have been or may be incurred in these chapter 11 cases at any time shall be
charged against the Prepetition Secured Lender, the Prepetition Collateral (or proceeds thereof),
or the Adequate Protection Collateral pursuant to sections 105 or 506(c) of the Bankruptcy Code,
or otherwise, without the prior written consent of the Prepetition Secured Lender, and no such
consent shalf be implied from any other action, inaction, or acquiescence by the Prepetition
Secured Lender.

9. Immediately upon entry by this Court (notwithstanding any applicable law or rule
to the contrary), the terms and provisions of this Order shall become valid and binding upon and
inure to the benefit of the Debtors, the Prepetition Secured Parties, all other creditors of the
Debtors, the Committee, or any other Court-appointed committee in these chapter 11 cases, and
all other parties in interest and their respective successors and assigns, including any Trustee or
other fiduciary hereafter appointed in these chapter 11 cases, any Successor Case, or upon
dismissal of any of these chapter 11 cases or any Successor Case.

10. The provisions of this Order and any actions taken pursuant hereto shall survive

entry of any order that may be entered: (a) confirming any plan of reorganization or liquidation in

19

 
Case 19-12330-KG Doc107 Filed 11/26/19 Page 20 of 20

these chapter 11 cases; (b) converting any of these chapter 11 cases to cases under chapter 7 of the
Bankruptcy Code; (c) dismissing any of these chapter 11 cases or any Successor Case; or
(d) pursuant to which the Court abstains from hearing these chapter 11 cases or any Successor
Case. The terms and provisions of this Order, including the claims, liens, security interests, and
other protections granted to the Prepetition Secured Parties pursuant to this Order or the Prepetition
Loan Decuments, notwithstanding the entry of any such order, shall continue in these
chapter | 1 cases, in any Successor Case, or following dismissal of any of these chapter 11 cases
or any Successor Case, and shall maintain their priority as provided by this Order until all
Prepetition Secured Debt has been paid in full.

11. This Order shall constitute findings of fact and conclusions of law and shall take

effect immediately upon entry hereof, and there shall be no stay of effectiveness of this Order.

Noviambee, 2,209

   
 

 

 

Kevin. 7085, U.5 B. J.

20
